Order, Supreme Court, New York County (Milton A. Tingling, J.), entered on or about November 10, 2003, which granted defendants’ motion for summary judgment dismissing the complaint, affirmed, without costs or disbursements.
Plaintiff demonstrated, in opposition to the motion, that his injuries were causally related to the motor vehicle accident at issue. However, he failed to meet his burden of demonstrating “serious injury” within the meaning of Insurance Law § 5104 (a) and § 5102 (d) (see Gaddy v Eyler, 79 NY2d 955 [1992]).
While the dissent concludes that there is an issue of fact as to whether plaintiff suffered a “significant limitation of use of a body function or system” (§ 5102 [d]), plaintiff does not suggest, and the dissent fails to identify, any injuries that would fall into that category. At best, the record shows that plaintiff suffers from “relative numbness” of one side of his body, evidenced by “diminished sensation to light touch and pinprick,” “double vision on far left lateral gaze,” occasional dizzy spells and a gait imbalance. Absent from the record is a sufficient qualitative or quantitative analysis of the injuries to suggest that, either alone or in combination, they rise to the level of a limitation or Umita*234tions which can be considered significant (see Pinkowski v All-States Sawing & Trenching, 1 AD3d 874 [2003]; see also Toure v Avis Rent A Car Sys., 98 NY2d 345, 350 [2002]). Concur— Tom, J.P., Friedman and Sullivan, JJ.